MAYHAM, P. J.
The conclusions of law reached by the learned judge who tried this case seem to be the proper legal deductions, based upon the facts found by him. The facts found by the judge seem to be based upon undisputed evidence, or upon conflicting evidence, upon which a finding either way would be sustained on appeal. We have carefully examined the various objections and exceptions made by the defendant to the rulings of the trial judge, and find no trror for which the judgment should be reversed. ■ An opinion, therefore, seems unnecessary. Judgment affir.med, wiih costs.